



COURT OF APPEAL FOR ONTARIO

CITATION: El-Khodr v. Lackie, 2017 ONCA 984

DATE: 20171214

DOCKET: C60918

Doherty, MacFarland and Rouleau JJ.A.

BETWEEN

Kossay El-Khodr

Plaintiff (Respondent)

and

Raymond C. Lackie, John MacPhail, ATS Andlauer
    Transportation Services
GP Inc., and Trailcon Leasing Inc.

Defendants (Appellants)

Barry A. Percival, Q.C. and James W. Gibson, for the
    appellants

Joseph Y. Obagi and Elizabeth A. Quigley, for the
    respondent

Heard: April 4, 2017

On appeal from the order and the judgment that resulted
    from that order of Justice
Giovanna
    Toscano Roccamo
of the Superior Court of Justice, dated August 26, 2015,
    sitting with a jury,
with reasons reported
    at
2015 ONSC 2824
,
2015 ONSC 4766
and
2015 ONSC 5244
.

COSTS
    ENDORSEMENT

[1]

This
    court has received the submissions of counsel in respect of costs.

[2]

The
    appellants who were the successful parties on this appeal seek partial
    indemnity costs inclusive of disbursements and HST in the sum of $56,676.40. It
    appears from their costs outline that this amount reflects their actual or full
    indemnity rate and accordingly there must be some reduction to reflect that the
    costs award is on a partial indemnity basis only.

[3]

The
    issues raised were of some degree of complexity although not novel.

[4]

The
    respondent submits that costs should be reduced significantly essentially
    because as he puts it this courts decision has changed the legal landscape in
    personal injury litigation.

[5]

While
    that may or may not be so, we agree that the costs as claimed must be reduced
    to reflect a partial indemnity rate.

[6]

He
    suggests a number that would barely cover the disbursements and HST.

[7]

Given
    the number of issues involved and the complexity of those issues, in our view
    an appropriate figure for costs is $30,000.

[8]

And an
    order will issue costs to the respondent fixed in the sum of $30,000 inclusive
    of disbursements and HST.

Doherty J.A.

J. MacFarland J.A.

Paul Rouleau J.A.


